Citation Nr: 1631412	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  13-28 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic left knee degenerative joint disease with internal derangement, rated as 30 percent prior to March 12, 2015, and as noncompensable therefrom, to include whether the reduction from 30 percent to noncompensable effective March 12, 2015, was proper.

2.  Entitlement to an increased rating for tri-compartment osteoarthritis with chronic synovial effusion, left knee, rated as 10 percent disabling prior to March 12, 2015, and as 20 percent disabling therefrom.

3.  Entitlement to an increased rating for status-post tenosynovectomy of the m. tibialis anterior on the left with stress-related pain of the ankle joint, rated as 10 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to May 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran timely appealed to the Board the issues of entitlement to service connection for a left hip disability, a right knee disability, and a stomach disability.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in June 2009.  However, in a June 2015 rating decision, the RO granted entitlement to service connection for limitation of left hip flexion and extension, impairment of the left thigh, osteoarthritis of the right knee, and gastritis.  As this represents a total grant of the benefits sought with respect to the issues appealed in the June 2009 VA Form 9, those issues are not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The record includes statements from the Veteran indicating that he lost his job due to his service-connected physical limitations and his need for frequent medical appointments for his service-connected disabilities.  Given the Veteran's statements, the Board finds that the issue of entitlement to a TDIU has been raised by the record, and is before the Board at this time as part and parcel to the increased ratings claims on appeal, as indicated on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to dependency benefits has been raised by the record in a VA Form 21-686c, Declaration of Status of Dependents, received in December 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to higher ratings for the left knee disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 2015 rating decision reduced the Veteran's rating for posttraumatic left knee degenerative joint disease with internal derangement from 30 percent to noncompensable from March 12, 2015, but a rating of at least 10 percent had been in effect from January 23, 1984.  

2.  VA examinations in February 2013 and March 2015 showed material improvement in the Veteran's service-connected posttraumatic left knee degenerative joint disease with internal derangement that was reasonably certain to be maintained under the conditions of ordinary life and work.

3.  For the entire appeal period, the Veteran's status-post tenosynovectomy of the m. tibialis anterior on the left with stress-related pain of the ankle joint was manifested, at its most severe, by pain, swelling, and marked limitation in motion of the left ankle.


CONCLUSIONS OF LAW

1.  The June 2015 reduction of the rating from 30 percent to 10 percent assigned for posttraumatic left knee degenerative joint disease with internal derangement, effective March 12, 2015, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5257 (2015).

2.  The June 2015 reduction of the rating from 10 percent to noncompensable assigned for posttraumatic left knee degenerative joint disease with internal derangement was not proper such that the 10 percent rating is restored from March 12, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for entitlement to a rating of 20 percent, and no higher, for status-post tenosynovectomy of the m. tibialis anterior on the left with stress-related pain of the ankle joint have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by letters dated in June 2009 and July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and identified private treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided VA examinations as to the service-connected left knee disabilities in July 2009, January 2013, and March 2015 and as to his service-connected left ankle disability in July 2009 and January 2013.  The examiners considered the Veteran's reported medical history and symptomatology, examined the Veteran, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged that his service-connected left ankle disability has increased in severity since the January 2013 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  In addition, the record does not show that there has been a material change in the disability such that reexamination is warranted.  See 38 C.F.R. § 3.327.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Reduction in Left Knee Rating

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155; see also Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in rating of a service-connected disability or employability status is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating decision proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons for the reduction; the Veteran will be notified of the contemplated action and provided detailed reasons for the reduction; and the Veteran will be given 60 days to present evidence showing that compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).

In this case, the June 2015 rating decision reduced the Veteran's rating for posttraumatic left knee degenerative joint disease with internal derangement from 30 percent to noncompensable, effective March 12, 2015.  The rating reduction, however, did not result in a reduction or discontinuance of compensation payments being made.  Specifically, the Veteran had a combined disability rating of 50 percent prior to the reduction, and at the time of the reduction in June 2015, the Veteran was simultaneously assigned an increased combined disability rating of 80 percent effective March 13, 2007, and a combined disability rating of 70 percent effective March 12, 2015.  See November 2015 notice of decision letter. 

The Board, however, observes that in a March 1985 rating decision, service connection was established for posttraumatic left knee degenerative joint disease with internal derangement.  The RO assigned a rating of 10 percent under Diagnostic Code 5257 effective January 23, 1984.  In an April 2001 rating decision, the RO increased the disability rating to 30 percent under Diagnostic Code 5257 effective April 28, 2000.  Thus, at the time of the June 2015 reduction, the Veteran's disability rating had at least been rated no lower than 10 percent for over 20 years.  A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  See 38 C.F.R. § 3.951(b) (2015).  There is no dispute that the Veteran's disability rating had at least been rated no lower than 10 percent for over 20 years.  Absent a showing that such disability rating was based on fraud, it is protected from reduction.  There is no evidence in the record to suggest the involvement of fraud in the original rating.  Accordingly, the Board finds that the Veteran's rating reduction was improper to this extent, and restoration of the 10 percent disability rating under Diagnostic Code 5257 is required. 

The Board, however, finds that the reduction of the disability rating over the 10 percent was proper.  The requirements for reductions of ratings differ depending on how long the previous rating has been in place.  In this case, the 30 percent rating was in effect for a total of greater than five years.  In cases where the previous rating was in effect for five or more years, the regulations prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  38 C.F.R. § 3.344(a) and (b).  These provisions also prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  It must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See id. at 420-421.  Additionally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of rating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, such after-the-fact evidence may not be used to justify an improper reduction.

The relevant evidence of record shows that a July 2008 private treatment record reflects that the Veteran reported pain in the left knee joint that radiates to the left hip joint and the spinal column and that had been increasing for the prior several weeks.  On examination, the Veteran had swelling over the left knee joint, a left limping gait, and pain over the medial portion of the left knee joint on pressure and movement.  He had flexion to 90 degrees and extension to 0 degrees.  He had no dancing patella, his lateral ligaments were stable, and he presented no meniscus signs.  Such findings do not show recurrent subluxation or lateral instability, much less moderate recurrent subluxation or lateral instability under Diagnostic Code 5257.

The Veteran underwent a VA examination in July 2009.  At the examination, the Veteran reported that he can walk for five minutes, and must use a cane to walk for longer periods.  He reported left knee pain of 7.5 to 8 out of 10 and left knee swelling.  On examination, the Veteran had a stilt-like gait pattern with an unsteady upper body, but he did not use walking aids.  He had no atrophy, edema, or varicosities of the lower extremities.  He did have a swollen joint contour of the left knee joint with enlargement of the femoral condyles.  He also had significant tenderness of the medial femoral condyle and medial joint space with significant varus stress and slight valgus stress.  He had negative anterior and posterior drawer tests, as well as a negative Lachman test.  He had a 3 cm skin-level, non-inflamed scar over the left medial femoral condyle.  There was no dehiscence, induration, hypersensitivity, tenderness, or adhesion of the scar.  Range-of-motion testing revealed active/passive range in the left knee of 0 degrees extension, 10 degrees neutral, and 95 degrees flexion.  He had pain at 80 degrees of flexion.  Such findings do not show recurrent subluxation or lateral instability, much less moderate recurrent subluxation or lateral instability under Diagnostic Code 5257.

The Veteran underwent another VA examination in January 2013.  At the examination, the Veteran reported constant, diffuse left knee pain, characterized as "pins" with occasional radiation to the calf.  He rated his left knee pain as 5 out of 10 constantly with occasional severe stabbing pain of 8 out of 10 at night.  He endorsed clicking and swelling of the left knee, but denied grinding sensation.  The pain and swelling are worsened by immobility, cold, wet weather, walking greater than approximately 6 minutes, and climbing stairs.  The pain and swelling are improved by elevation, heat, and medication.  He indicated he has a locking sensation when climbing stairs.  On examination, he had a steady and stable gait without use of assistive devices, and favored the left knee.  His bilateral knees were symmetrical in appearance without edema, effusion, or erythema.  On range-of motion testing, the Veteran had left knee flexion to 95 degrees with objective evidence of painful motion at 90 degrees, and no limitation of left knee extension or objective evidence of painful motion of the knee extension.  Following repetitive-use testing, the Veteran had left knee flexion to 95 degrees and normal left knee extension.  The Veteran had 4 out of 5 strength in the left knee, negative left knee joint stability tests, and no evidence or history of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran had a history of left meniscectomy, but that he does not have any residual signs and/or symptoms due to the meniscectomy.  In addition, the Veteran had a linear, stable, nontender 7 cm scar on the left superior with minimal hypopigmentation.  He also had a linear, stable, nontender 12 cm scar on the left medial knee that was mildly hypopigmented.  The examiner opined that the Veteran cannot repetitively use stairs or squat, and cannot lift greater than 50 pounds due to the service-connected left knee disabilities.  Such findings do not show recurrent subluxation or lateral instability, much less moderate recurrent subluxation or lateral instability under Diagnostic Code 5257.

The Veteran underwent another VA examination in March 2015.  At the examination, the Veteran reported that his knee pain had progressed to the point that he requires a cane to walk at all times and that doctors have discussed possible joint replacement, though the Veteran had not yet made a decision as to total knee replacement.  The Veteran did not report flare-ups that impact the function of the left knee.  On range-of-motion testing, the Veteran had left knee flexion to 40 degrees with objective evidence of pain at 30 degrees, and no limitation of left knee extension or objective evidence of painful motion on left knee extension.  Following repetitive-use testing, the Veteran had left knee flexion to 40 degrees and normal left knee extension.  The examiner opined that the Veteran has additional pain on use, but no additional loss of range of motion.  On examination, the Veteran had 5 out of 5 strength in the left knee, negative left knee joint stability tests, and no evidence or history of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran had a history of left meniscectomy.  In addition, the Veteran had scars on the left knee that were not painful, were not unstable, and did not have a total area of 39 square centimeters or greater.  The examiner opined that the Veteran can lift 20 pounds with intermittent breaks, walk 100 meters at a time for a total of 30 minutes in an 8-hour day, and stand or sit for 10 minutes at a time for a total of 1 hour in an 8-hour day.  Such findings do not show recurrent subluxation or lateral instability, much less moderate recurrent subluxation or lateral instability under Diagnostic Code 5257.

As it pertains to the type of testing necessary to determine whether the knee is demonstrable of subluxation or lateral instability, the Board finds that the February 2013 and March 2015 VA examinations were full and complete examinations.  The examinations of July 2008 (e.g., lateral ligaments were stable), July 2009 (e.g., negative anterior and posterior drawer tests, as well as a negative Lachman test), January 2013 (e.g., negative left knee joint stability tests), and March 2015 (e.g., negative left knee joint stability tests), show sustained material improvement in the Veteran's service-connected left knee under the ordinary conditions of life and work.  The Board acknowledges the Veteran's contentions.  The Veteran is competent to report symptoms such as pain and limited motion.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also credible in his belief that he is entitled to restoration of the entire rating.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his service-connected left knee disability, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, in assigning ratings for the service-connected left knee disabilities, the Board relies upon the competent, probative opinions provided by the medical professionals and on the objective medical evidence of record.  The medical professionals' opinions are probative because the professionals have the knowledge and expertise necessary to rate disabilities of the musculoskeletal system, and because they are based on a review of the record, and on an in-person examination of the Veteran.  They are thorough and provide enough detail to rate the Veteran under the relevant rating criteria.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  When considered in conjunction with the relevant rating criteria, the probative evidence supports a finding that the Veteran's left knee disability no longer manifests true recurrent subluxation or lateral instability, much less moderate recurrent subluxation or lateral instability.
Thus, the reduction of the disability rating over the 10 percent rating was proper.  

Increased Left Ankle Rating

The Veteran seeks a higher rating for his service-connected left ankle disability.  The Veteran is rated as 10 percent disabled for status-post tenosynovectomy of the m. tibialis anterior on the left with stress-related pain of the ankle joint under 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion of the ankle; and a maximum 20 percent rating is warranted for marked limitation of motion of the ankle.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Board notes that terms such as "moderate" and "marked" are not defined in the Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Turning to the relevant evidence of record, the Board observes that there are no records showing that the Veteran's service-connected left ankle disability increased in severity during the period from June 8, 2008, to June 7, 2009.  Therefore, the Board finds that it was not factually ascertainable that an increase in disability in the service-connected left ankle disability occurred during that period such that higher or additional ratings were warranted.  See 38 C.F.R. § 3.400(o)(2).

The Veteran underwent a VA examination in July 2009.  At the examination, the Veteran reported pain in the upper ankle around 40 percent of the time with an intensity of 4.5 out of 10.  On examination, the Veteran had a stilt-like gait pattern with an unsteady upper body, but he did not use walking aids.  He had no atrophy, edema, or varicosities of the lower extremities.  On range-of-motion testing, the Veteran had left passive dorsal flexion to 10 degrees and plantar flexion to 40 degrees.  He had end-range-of-motion pain on dorsal extension into the upper ankle joint space.  Thus, the Veteran lacked 10 degrees of passive dorsiflexion and 5 degrees of passive plantar flexion.  The Veteran had left active ankle dorsiflexion to 5 degrees and plantar flexion to 30 degrees.  Thus, the Veteran lacked 15 degrees of dorsiflexion and 15 degrees of plantar flexion in the left ankle.  Based on the range-of-motion findings at the July 2009 VA examination, in comparison to the normal range of motion of the ankle indicated in 38 C.F.R. § 4.71, Plate II, and with consideration of the doctrine of reasonable doubt, the Board concludes that such limitations in dorsiflexion and plantar flexion represent a marked, limited motion of the left ankle.  As such, the findings at the July 2009 VA examination indicate that a rating of 20 percent was warranted under Diagnostic Code 5271.

The Veteran underwent another VA examination in January 2013.  At the examination, the Veteran reported diffuse left ankle pain that is intermittent, characterized as burning and sharp, and rates as 6 out of 10.  The pain is brought on by cold, wet weather, and walking greater than approximately 10 minutes, and is improved with ice, rest, elevation, and medications.  The Veteran denied clicking or grinding in the ankle joint.  On examination, the Veteran's ankles were symmetrical in appearance and showed no edema.  The Veteran had 5 out of 5 strength, no ankylosis, and no laxity in the left ankle.  The Veteran had a 5 cm. stable, nontender scar related to left ankle surgery.  The examiner opined that the Veteran cannot repetitively use stairs or squat, and cannot walk continuously for greater than 30 minutes with rest due to the service-connected left ankle disability.  On range-of-motion testing, the Veteran had left ankle dorsiflexion to 10 degrees with no objective evidence of painful motion and plantar flexion to 30 degrees with no objective evidence of painful motion.  Following repetitive-use testing, the Veteran had left ankle dorsiflexion to 5 degrees and plantar flexion to 30 degrees.  Thus, following repetitive-use testing, the Veteran lacked 15 degrees of dorsiflexion and 15 degrees of plantar flexion in the left ankle.  The Board finds such limitations indicate marked limitation in motion of the left ankle, particularly in terms of dorsiflexion, which was limited to less than half of normal motion at the January 2013 VA examination as was the case at the July 2009 VA examination.  See 38 C.F.R. § 4.71, Plate II.  Accordingly, in consideration of the Veteran's additional functional loss following repetitive use, the Board finds that the Veteran continues to be entitled to a disability rating of 20 percent under Diagnostic Code 5271.  

The Board has considered whether the Veteran was entitled to higher or additional ratings for the service-connected left ankle disability under other diagnostic codes pertaining to the ankle.  However, those codes, Diagnostic Codes 5270, 5272, 5273, and 5274, are not for application in the present case as the record is absent for evidence of ankylosis of the left ankle, ankylosis of the left subastragalar or tarsal joint, malunion of the left os calcis or astragalus, or left astragalectomy.

The Board has also considered whether the Veteran was entitled to a higher or additional rating for his scar on the left ankle.  However, the Board finds that no such higher or additional rating is warranted as there is no evidence that the scar was deep, nonlinear, painful, or unstable during the rating period; that it measured greater than 144 square inches in area; or that the scar caused any other effects.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, and 7805.

The Board acknowledges the Veteran's contentions that he is entitled to a higher rating for the service-connected left ankle disability.  The Board reiterates that the Veteran is competent to report symptoms such as pain and limited motion.  See Layno, 6 Vet. App. 465, 469 (1994).  The Veteran is also credible in his belief that he is entitled to higher ratings.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his service-connected left ankle disability, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37.  Therefore, in assigning ratings for the disability, the Board relies upon the competent, probative opinions provided by the medical professionals and on the objective medical evidence of record.  The medical professionals' opinions are probative because the professionals have the knowledge and expertise necessary to rate disabilities of the musculoskeletal system, and because they are based on a review of the record, and on an in-person examination of the Veteran.  They are thorough and provide enough detail to rate the Veteran under the relevant rating criteria.  See Prejean, 13 Vet. App. at 448-9.  When considered in conjunction with the relevant rating criteria, the probative evidence supports a finding that ratings higher than or in addition to those assigned previously and herein are not warranted for the service-connected left ankle disability.

The Board has further considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis for the service-connected left ankle disability.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected left ankle disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected left ankle disability with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran has reported left ankle pain that limits his ability to be active.  On examination, he has demonstrated limited motion, swelling, and objective evidence of pain.  The rating schedules for all musculoskeletal disabilities contemplate such functional loss, including that caused by pain, stiffness, and limitation of range of motion.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual and any functional loss has been adequately considered under the schedular rating criteria.  Furthermore, the Schedule provides for higher and/or additional disability ratings for additional and more severe symptoms, but the record does not demonstrate that the Veteran is entitled to such higher or additional ratings.  The Board acknowledges that the Veteran's disability has an impact on employment.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.  Thun, 22 Vet. App. 111.

Other Rating Considerations

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Reduction in the rating for posttraumatic left knee degenerative joint disease with internal derangement from 30 percent to 10 percent (but not to 0 percent), effective March 12, 2015, is proper, and to this extent only the appeal is granted.

Entitlement to a rating of 20 percent for status-post tenosynovectomy of the m. tibialis anterior on the left with stress-related pain of the ankle joint is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Higher Ratings for Left Knee Degenerative Joint Disease with Internal Derangement (rated 30 percent prior to March 12, 2015 and 10 percent beginning March 12, 2015 as the result of the decision herein) and Tri-Compartment Osteoarthritis with Chronic Synovial Effusion, Left Knee (rated 10 percent prior to March 12, 2015, and 20 percent beginning March 12, 2015)

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The March 2015 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.  

TDIU

As noted in the Introduction, the issue of entitlement to a TDIU has been raised as part and parcel to the Veteran's claim for higher disability ratings.  See Rice, 22 Vet. App. 447.  As the RO has not yet notified the Veteran of the factors pertinent to a claim for entitlement to a TDIU and has not yet considered whether the Veteran is entitled to a TDIU, the issue must be remanded to the RO for appropriate development and initial adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter with respect to entitlement to a TDIU.  The letter should include a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and a VA Form 21-4142, Authorization and Consent to Release Information to VA, for completion and return to VA.

2.  Schedule the Veteran for an appropriate VA examination to evaluate the service connected left knee disabilities.  

(1)  Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  

(2)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

3.  After completion of the above, review the expanded record, including any evidence entered since the supplemental statement of the case.  Consideration should be given as to whether the matter of entitlement to a TDIU on an extra-schedular basis should be referred to the Director of the Compensation Service pursuant to 38 C.F.R. § 4.16(b).  If the benefit sought remains denied, furnish the Veteran with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


